PER CURIAM.
The sentences imposed in this consolidated appeal are reversed and the cause is remanded to the trial court with directions to (a) vacate the judgments of conviction herein and (b) allow the defendants to withdraw their guilty pleas entered below. Each of the defendants have filed confessions of error in this appeal, which we conclude are well founded, based on the controlling and indistinguishable authority of Padron v. State, 580 So.2d 903 (Fla. 3d DCA 1991).
The defendants pled guilty in the trial court to the offense of unlawful sale or purchase of cocaine within 1,000 feet of a school in violation of Section 893.13(1)(e)(1), Florida Statutes (1989), which carries a mandatory minimum sentence of three (3) calendar years imprisonment. The trial court, however, placed the defendants Donna Brown, Rodney Butler, and Gwendolyn Jones on two years community control and sentenced the defendant Waldo Rodriguez to 364 days in the county jail, followed by two years on probation. Because (a) these sentences are less than the mandatory minimum sentence required by the above statute and are therefore legally invalid, and (b) the defendants entered their respective guilty pleas on the condition that they be given the sentences imposed below, it is plain that the sentences under review must be reversed and the defendants allowed to withdraw their guilty pleas so they may proceed to trial. Padrón.
Reversed and remanded.